Title: To Thomas Jefferson from Henry Dearborn, 5 February 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     
                        5 Feb. 1805
                     
                  
                  If Mulhalon’s story is correct; he may by applying to the District Judge, & substantiating the facts he has stated, obtain a pention for the wounds he complains of,—and if he had applied in reason he probably would have been intitled to 100 acres of land, but all claims for land, not supported by proper evidence, before the 1st. day of April next, are barred by law, and I will write to him accordingly.
                  Yours.
                  
                     H. Dearborn 
                     
                  
               